Citation Nr: 1613556	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In August 2013, the Board remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffered a right ankle fracture when landing after a parachute jump during service, causing him to undergo right ankle surgery during service and he has had right ankle problems since that time.  See, e.g., January 2010 VA medical examination report and June 2010 statement.  Subsequent to the August 2013 remand, service treatment records were received, which show that in August 1965 the Veteran twisted his right ankle during an authorized parachute jump and was diagnosed with dislocation of the right ankle with tear of capsule and a fracture of the right distal fibula.  X-rays showed a fracture dislocation of the right ankle.  That same month he underwent a reduction of the right ankle dislocation, an exploratory arthrotomy of the right ankle, a capsulorrhaphy of the right ankle, and a closed reduction of fracture of the right distal fibula.  See also November 1965 clinical record cover sheet.  

In the August 2013 remand the Board instructed that upon receipt of additional service treatment records, the Veteran be afforded a VA examination to ascertain the nature and etiology of the right ankle disorder and for each diagnosis of a right ankle disorder the examiner opine whether it is as likely as not that it had its onset during service or is otherwise causally related to service.  

The Veteran was afforded a VA examination in December 2013 and the examiner provided a diagnosis of right ankle fracture status post surgery and right ankle degenerative joint disease.  The examiner opined that the Veteran's right ankle fracture is less likely as not related to service as there is no written evidence on VBMS that the Veteran had any right ankle trauma resulting in a fracture during service nor is there written evidence that he underwent a right ankle surgery during active service.  However, as presented above, service treatment records indeed show right ankle trauma during a parachute jump in service that resulted in a fracture of the right distal fibula (ankle).  Thus the examiner's rationale is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value.).  Furthermore, the Board's remand directives were not complied with as the December 2013 VA examiner did not address whether the Veteran's right ankle disorder had its onset during service or is otherwise causally related to service.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  Thus an addendum opinion should be obtained for the examiner to determine whether the Veteran's current right ankle disorder is related to service.  

Lastly, while in a February 2016 brief the Veteran's representative indicated that there are positive medical nexus opinions, a review of the claims folder does not include such opinions.  Prior to obtaining any VA opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding medical records and opinions are identified and added to the claims file. 


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any such pertinent records and add them to the claims file, to include any medical opinions referenced by the Veteran's representative in the February 2016 brief.  

2.  Thereafter, obtain an addendum opinion from the VA examiner who conducted the VA examination in December 2013.  If this examiner is unavailable, an opinion should be obtained from another appropriate examiner.  The claims file must be made available to the examiner for review of the case.  After reviewing the claims folder the examiner is asked to address the following:

Whether it is at least as likely as not (50 percent probability or more) that the right ankle disorder had its onset during service or is otherwise causally related to service.  The examiner in rendering the opinion must address service treatment records, which show that in August 1965 the Veteran twisted his right ankle during an authorized parachute jump and was diagnosed with dislocation of the right ankle with tear of capsule and a fracture of the right distal fibula.  X-rays showed a fracture dislocation of the right ankle.  That same month he underwent a reduction of the right ankle dislocation, an exploratory arthrotomy of the right ankle, a capsulorrhaphy of the right ankle, and a closed reduction of fracture of the right distal fibula.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




